ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for revocation of probation and further disciplinary action for respondent H. Kent Rudeen based on the allegation that he has failed to comply with the provisions of his probation, specifically, failure to cooperate with the Director’s Office to demonstrate compliance with filing requirements for his federal and state individual income tax returns due April 16,1996, or to submit executed authorizations for release of information from the respective taxing authorities; and
WHEREAS, the respondent and the Director have entered into a stipulation wherein respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and unconditionally admits the allegations of the petition and in which they jointly recommend that the appropriate discipline is an indefinite suspension pursuant to Rule 15, with the right to apply for reinstatement after suspension of 1 year, with reinstatement conditioned upon respondent’s payment of costs of $900 plus interest pursuant to Rule 24(d), his compliance with Rule 26, his successful completion of the professional responsibility examination pursuant to Rule 18(e), his satisfaction of the continuing legal education requirements pursuant to Rule 18(e), his providing the Director with the tax authorizations necessary for the Director to obtain verification from the federal and state taxing authorities that his tax returns have been filed, and compliance with the reinstatement hearing provisions of Rule .18; and
*618WHEREAS, this court has independently-reviewed the record and agrees that the jointly recommended discipline is appropriate based on the admitted misconduct;
IT IS HEREBY ORDERED that respondent H. Kent Rudeen is indefinitely suspended from the practice of law for a minimum of 1 year with any reinstatement dependent on satisfaction of the jointly recommended conditions set out above.
BY THE COURT:
/s/ Alexander M. Keith A.M. Keith Chief Justice